Name: 2011/810/EU: Council Decision of 30Ã November 2011 establishing the position to be taken by the European Union within the General Council of the World Trade Organization as regards requests for granting and/or extending certain WTO waivers
 Type: Decision
 Subject Matter: America;  world organisations;  trade policy;  Africa
 Date Published: 2011-12-07

 7.12.2011 EN Official Journal of the European Union L 324/29 COUNCIL DECISION of 30 November 2011 establishing the position to be taken by the European Union within the General Council of the World Trade Organization as regards requests for granting and/or extending certain WTO waivers (2011/810/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) sets out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A or 1B or 1C to the WTO Agreement and their annexes. (2) When waiver requests are made in the WTO, often a very limited time-frame is given for the final decision by the relevant WTO body on these requests, while prompt reaction from the WTO Members is required. (3) It is in the interest of the Union that there be approved in an expeditious manner the requests for granting and/or extending the annual waivers relating to the introduction of the Harmonised Commodity Description and Coding System (so-called Harmonised System, HS) on 1 January 1988, and its first, second, third, fourth and fifth amendments, recommended by the Council of the World Customs Organization, respectively called HS92 changes (entered into force on 1 January 1992), HS96 changes (entered into force on 1 January 1996), HS2002 changes (entered into force on 1 January 2002), HS2007 changes (entered into force on 1 January 2007) and HS2012 changes (will enter into force on 1 January 2012), as well as future HS amendments, which establish the obligation to introduce these changes to Members schedules of concessions (transposing schedules of tariff concessions into the HS nomenclature). (4) The current waiver allowing Cape Verde to extend the period for the full implementation of Article VII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) and of the WTO Agreement on Customs Valuation will expire on 31 December 2011. Any extension of that waiver would be of minimal economic and trade importance to the Union. (5) The current waiver relating to Canadas trade preference programme CARIBCAN will expire on 31 December 2011. Any extension of that waiver would be of minimal economic and trade importance to the Union and would also be in line with the Unions policy to support the economic development of developing countries through trade preferences. (6) The current waiver allowing Cuba to derogate from paragraph 6 of Article XV GATT 1994 will expire on 31 December 2011. Any extension of that waiver would be of minimal economic and trade importance to the Union. (7) The current waiver allowing countries participating in the Kimberley Process certification scheme to impose certain restrictions on the trade of so-called blood diamonds will expire on 31 December 2011. Any extension of that waiver would be of minimal economic and trade importance to the Union while being of great relevance for its overall trade relations. (8) It is appropriate, therefore, to establish the position to be taken by the Union within the WTO General Council concerning those waivers, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the World Trade Organization is to support the following requests relating to the WTO waivers pursuant to paragraph 3 of Article IX of the WTO Agreement: (a) requests for granting and/or extending the waivers relating to the introduction of the Harmonised Commodity Description and Coding System (HS) and its amendments from 1992 (HS92 changes), 1996 (HS96 changes), 2002 (HS2002 changes), 2007 (HS2007 changes) and 2012 (HS2012 changes), as well as future HS amendments, which establish the obligation to introduce these changes to Members schedules of concessions; (b) requests for extending the waiver allowing Cape Verde to extend the period for the full implementation of Article VII GATT 1994 and of the WTO Agreement on Customs Valuation; (c) requests for extending the waiver allowing Canada to grant preferential treatment to selected developing countries (CARIBCAN programme); (d) requests for extending the waiver allowing Cuba to derogate from paragraph 6 of Article XV GATT 1994; (e) requests for extending the waiver relating to the Kimberley Process certification scheme. Article 2 The Commission shall inform the Council via the Trade Policy Committee sufficiently in advance of any meeting of the relevant WTO body at which a decision may be taken on a request covered by this Decision. Within 10 working days of the date where the Commission has informed the Trade Policy Committee, the Council may request that the procedure for the adoption of an individual Council decision on the waiver request in question be pursued. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 November 2011. For the Council The President J. VINCENT-ROSTOWSKI